Citation Nr: 1717807	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  12-27 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for coronary artery disease due to herbicide exposure.


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from March 1969 to December 1972, including service in Thailand.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

On a VA Form 9 received in October 2012, the Veteran indicated that he wanted a Board hearing in Washington, DC.  In February 2017, the Board notified him that his hearing was scheduled for March 2017.  In March 2017 correspondence, the Veteran stated that he would not be able to attend the hearing as he recently had surgery and requested that a decision be made based on the evidence of record.  Thus, his request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(e) (2016).

Also in the March 2017 correspondence, the Veteran stated that his representative was no longer representing Veterans due to a medical condition.  The Veteran did not request a new representative or otherwise indicate that he wanted to appoint a new representative.  As noted, the Veteran requested that a decision be made based on the evidence of record.  Thus, the Board will proceed with the Veteran pro se.


FINDING OF FACT

Coronary artery disease did not have its onset during active service or within one year thereafter, and it is not related to such service.  


CONCLUSION OF LAW

Coronary artery disease was not incurred in or aggravated by active service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  Proper notice must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in June 2010.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service treatment records and pertinent post-service treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims folder contains the Veteran's service treatment records, service personnel records, and post-service reports of VA and private treatment and examination.  Also of record are the Veteran's statements in support of the claim.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

Although an examination or opinion was not obtained in this case, the Board finds that VA was not under an obligation to provide one, as such is not necessary to make a decision on the claim.  In determining whether the duty to assist requires that a VA medical examination be provided or a medical opinion obtained, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016). 

In this case, the record is absent any evidence of coronary artery disease in service or for many years thereafter.  The Veteran asserts that his disability is due to Agent Orange exposure in Thailand and during a temporary duty assignment to another base where he unloaded barrels of dioxin.  However, as will be discussed, there is no competent evidence that he was exposed to Agent Orange in Thailand, or that he went to another base during a temporary duty assignment, and there is no indication that his coronary artery disease is associated with any such exposure.  Thus, there is no reasonable possibility that a medical opinion would aid in substantiating the claim since it could not provide evidence of a past event.

Given the above, the Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Where a Veteran served for 90 days or more of active service, and certain chronic diseases, such as diabetes mellitus, become manifest to a degree of 10 percent or more within one year from the date of separation from service, the disease shall be presumed to have been incurred in service, even though there is no evidence of such disease in service.  While the disease need not be diagnosed within the presumption period, it must be shown by acceptable lay or medical evidence that there were characteristic manifestations of the disease to the required degree during that time.  The presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

Service connection for specific diseases, including diabetes mellitus type 2, may be presumed if a Veteran served on the land mass of the Republic of Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309(e).  Moreover, Veterans who served on active duty on the land mass of the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).   The Department of Defense has also confirmed that Agent Orange was used in the Republic of Korea and Thailand during specified time periods.

In April 2010, the Veteran filed a claim for service connection for coronary artery disease due to Agent Orange exposure.  In an August 2010 statement, he indicated that he unloaded cargo from aircraft including defoliants while serving in Thailand.  On his July 2011 notice of disagreement, he indicated that he served at the Royal Thai Air Force Base at U-Tapao.  In a September 2011 statement, he indicated that Agent Orange had been used at U-Tapao.  In a December 2011 statement, he stated that he flew to Guam and other bases for temporary duty assignments and that on one of those assignments he loaded barrels with an orange stripe that he later found contained dioxin, a defoliant used in Vietnam.  In a September 2012 statement, he again indicated that he served at the Royal Thai Air Force Base at U-Tapao.  On his October 2012 substantive appeal, he reiterated that he was exposed to Agent Orange in Thailand.

The Veteran's service personnel records show that he served at the Royal Thai Air Force Base at U-Tapao.  Thus, exposure to herbicides may be conceded on a direct facts-found basis if he served near the perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.  M21-1 MR, Part IV, Subpart ii, 2.C.10.q.  However, the Veteran has not indicated that his duties placed him near the perimeter, and his service personnel records do not indicate any duties near the perimeter.  While he indicated in the August 2010 statement that he unloaded cargo, including defoliant, from aircraft, he did not specify that the defoliant was in fact Agent Orange or that he came into contact with it via a spill or otherwise.  Thus, the objective evidence of record does not show that he was exposed to Agent Orange in Thailand.  Also, the record does not show, and the Veteran does not assert, that he had in-country service in the Republic of Vietnam.  Given the above, the Veteran is not entitled to the presumption that he was exposed to an herbicide agent during service.  38 C.F.R. § 3.307(a)(6)(iii). 

There is otherwise no competent evidence showing that the Veteran was exposed to Agent Orange during service.  The National Personnel Records Center has reported having no record of the Veteran's exposure to herbicides during service.  The Board notes the Veteran's assertion in the December 2011 statement that he was exposed to Agent Orange while unloading barrels with an orange stripe from an aircraft during one of several temporary duty assignments to Guam or some other base.  However, his service personnel records do not document any such assignments and there is no other objective evidence to corroborate any such assignments, let alone any exposure to Agents Orang during any such assignments.  Given the above, the Veteran was not otherwise exposed to Agent Orange during service.  Thus, service connection for coronary artery disease is not warranted on a presumptive basis based on Agent Orange exposure. 

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Court held that the provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999). 

In this case, the Veteran's service treatment records are negative for any diagnosis or finding of heart problems.  Thus, the Board finds that the Veteran's coronary artery disease did not have its onset during active service.

Post service medical records show that the Veteran was diagnosed with coronary artery disease after suffering a heart attack in October 2002, almost 30 years after discharge from active service.  The passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In any event, the Board finds that the Veteran's coronary artery disease did not have its onset within one year of active service.  Moreover, there is no competent medical evidence of record linking the Veteran's current coronary artery disease to active service.  

Given the above, the Board finds that the Veteran's coronary artery disease is not related to active service.  In reaching this decision, the Board notes the Veteran's assertion that his coronary artery disease is related to Agent Orange exposure in service.  The Board notes that a lay person is competent to address etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, however, the record dates the onset of symptoms to three decades after separation from active service and the question of causation extends beyond an immediately observable cause-and-effect relationship.  As such, the Veteran is not competent to address the etiology of his disability.  

In conclusion, service connection for coronary artery disease is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for coronary artery disease is denied.



____________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


